DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Status of the Claims
	The amendment filed on 08/02/2022 has been entered. Claim 10 has been amended. Thus, Claims 1, 3-4, 6-12 and 15 are currently pending, Claim 9 has been withdrawn from further consideration, and Claims 1, 3-4, 6-8, 10-12 and 15 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 and 15 stand rejected in a modified form under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2015/0275097A1 (US’097 hereinafter, Published Oct. 1, 2015; cited in IDS 02/07/2017) as evidenced by FisherScientific (Aluminum-oxide, gamma-phase). See underlined section for modification.
Regarding Claim 10, US’097 teaches in ( [0069], [0084]-[0086]) a process for the production of hydrocarbon mixture, the steps comprising reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst comprising iron/cobalt blend (20 to 25 wt%) at on lobed alumina support, wherein the alumina is gamma alumina ([0041]) and wherein the hydrocarbon mixture comprises diesel fuel, light hydrocarbon gases, wax and water ([0085]). US’097 is silent about the catalyst support being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific, it has been indicated that gamma alumina is neutral and thus the gamma alumina of US’097 is inherently neutral.
Furthermore, US’097 is silent about the water product as not containing detectable acids, however because the reference teaches every limitation process step of Claim 10, the water in the hydrocarbon product mixture does not necessarily contain detectable acids. Moreover, US’097 teaches that the process does not require a stage of hydrocracking wax ([0034]). 
Regarding Claim 11, US’097 is silent about liquid fuel as consisting of C5-C24 hydrocarbons and as comprising 70 weight percent of the total hydrocarbon product. However, US’097 teaches the same process as Claim 10, the C5-C24 is anticipated to form within C2+ hydrocarbons at an amount of 70 wt% of the total hydrocarbon products (see MPEP § 2112.01).
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, US’097 is silent about the wax as being less than 10 weight percent of the total wax and liquid hydrocarbon product. However, since US’097 teaches every limitation of Claim 10, wax is anticipated to form in the hydrocarbon product mixture of US’097 (see MPEP § 2112.01).

Response to Arguments
Applicant argues that claim 10 has been amended to recite that the catalyst comprises Fe3O4 or bimetallic Fe/Co and that the claimed invention is novel.
The examiner disagrees and the new catalyst limitation has been addressed above.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-8 stand newly rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; Published Sep. 11, 2014; cited in the Office Action 04/04/2018) as evidenced by FisherScientific (Aluminum-oxide, gamma-phase) in view of Patent applicant publication number US2010/0270506A1 (US’506 hereinafter).
Regarding Claim 1, Schuetzle exemplifies (Example #1 in [0084]-[0090]) a process for the production of a hydrocarbon mixture comprising the steps of: reacting a feed gas that contains hydrogen and carbon monoxide (the mixture known to a skilled artisan as syngas) with the catalyst to produce a hydrocarbon product stream and catalyst reaction water, wherein the hydrocarbon product stream comprises light gases, diesel fuel and wax ([0086]-[0087]), and wherein the diesel fuel fraction is produced directly without requiring the hydroprocessing of wax ([0087]), and wherein the catalyst comprises 20 weight percent cobalt on a gamma alumina support, and wherein the platinum group metals are included on the support in an amount of 0.3 weight percent as a promoter, and wherein the catalyst has surface pore diameters of 130 Angstroms, a crush strength of 4 lbs./mm, a mean effective pellet radius of 0.25 mm (250 microns), and a BET surface area of 110 m2/g ([0084]).
Regarding Claim 1, Schuetzle is silent about the catalyst having a particle size of between about 1 nm and 30 nm and the catalyst having a sub-surface pore diameter less than about 30 Angstroms, however because Schuetzle (Example #1) and Example 1 of the instant specification use the same process in preparing the catalyst (see below), the instantly claimed catalyst pore size and sub-surface pore diameter of the catalyst are necessarily formed in Schuetzle:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, Schuetzle is silent about the produced catalyst reaction water as not containing detectable acids. However, because Schuetzle teaches every claimed limitation of the catalyst and process step in reacting syngas with the catalyst, there is a prima facie case of either anticipation or obviousness for the produced catalyst reaction water in Schuetzle to not necessarily contain detectable acids (see MPEP § 2112.01).
Regarding Claim 3, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 4, Schuetzle is silent about the catalyst support, gamma alumina, as being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific gamma alumina is neutral and thus the gamma alumina of Schuetzle is inherently neutral.
Regarding Claims 6 and 7, Schuetzle teaches wherein the wax is no greater than 0.5 wt% of the of the total wax and liquid hydrocarbon products ([0048]). 
Regarding Claim 8, Schuetzle teaches that the supported catalyst comprises a lobed support with four lobes and wherein two of the lobes are longer than the other two lobes (Figure 2).

Regarding Claim 1, Schuetzle fails to teach production of syngas by indirect gasification, air blown gasification, oxygen blown gasification, plasma or plasma gasification. However, Schuetzle suggests in [0008] that syngas can be produced from carbonaceous resources by any methods that are known in the art in addition to partial oxidation, auto-thermal reforming, steam methane reforming, and dry reforming.
US’506 teaches production of syngas via both O2-blown gasification and pyrolysis ([0035] and [0038]) and thus, a skilled artisan would have been motivated to use the methods of US’506 in Schuetzle with a reasonable expectation of success in obtaining syngas that can be further used in the production of a liquid hydrocarbon mixture.
It would thus have been prima facie obvious to a skilled before the effective filing date of the instant invention to produce liquid hydrocarbon mixture according the instant claim over the combination of Schuetzle (as evidenced by Fisher-Scientific) and US’506.
Response to Arguments
Applicant argues that the Office Action admits that gamma-alumina can be acidic, basic or neutral and that gamma-alumina cannot be inherently neutral.
The examiner disagrees because nowhere in the Office Action has been set forth that gamma-alumina can be acidic, basic or neutral. Rather the Office Action presented evidentiary document showing that gamma alumina (FisherScientific) is a neutral support.

Claims 10-12 and 15 stand rejected in a modified form under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; Published Sep. 11, 2014; cited in the Office Action 04/04/2018) as evidenced by as evidenced by FisherScientific (Aluminum-oxide, gamma-phase). See underlined section for modification.
Regarding Claim 10, Schuetzle teaches a process for the production of a hydrocarbon mixture comprising the steps of: reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst to produce a hydrocarbon product stream and catalyst reaction water, wherein the hydrocarbon product stream comprises light gases, diesel fuel and wax ([0026]-[0043] and [0052]) and wherein the diesel fuel fraction is produced directly without requiring the hydroprocessing of wax ([0087]), and wherein the catalyst may be cobalt, iron, nickel or combinations thereof at an amount of greater than 5 weight percent on a gamma alumina support ([0034]. Thus the catalyst of Schuetzle can be a combination of cobalt and iron. Schuetzle is silent about the catalyst support, gamma alumina, as being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific gamma alumina is neutral and thus the gamma alumina of Schuetzle is inherently neutral.
Regarding Claim 10, Schuetzle is silent about the produced catalyst reaction water as not containing detectable acids. However, because Schuetzle teaches every claimed limitation of the catalyst and process steps, the produced catalyst reaction water in Schuetzle does not necessarily contain detectable acids.
Regarding Claim 11, Schuetzle exemplifies that the diesel fuel consists of C8-C24 ([0088]) and because Schuetzle teaches the same process as instantly claimed, there is a prima facie case of either anticipation or obviousness for the C8-C24  to form at an amount of 70 wt% of the total hydrocarbon products in Schuetzle (see MPEP § 2112.01).
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, Schuetzle teaches wherein the wax is no greater than 0.5 wt% of the of the total wax and liquid hydrocarbon products ([0048]). 

The difference between Schuetzle and the instant claim is that the instant claim is drawn to a process for producing hydrocarbon mixture using a catalyst comprising iron whereas Schuetzle teaches a process for producing a hydrocarbon mixture using a catalyst comprising cobalt, iron or nickel. However, a skilled artisan would have had reason to try a Schuetzle's limited number of metal catalyst with a reasonable expectation of success that at least one would work.
It would thus have been prima facie obvious to a skilled artisan at the time of filing of the instant invention to produce hydrocarbon mixture using a catalyst comprising iron because Schuetzle teaches the use of limited number of metal catalysts in the production of hydrocarbon mixture.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Schuetzle teaches that the process produces diesel fuel without the need of the costly and complex wax cracking, hydroisomerization and/or other upgrading and refining steps ([0005]), and thus a skilled artisan would have been motivated to try Schuetzle’s catalyst, including iron catalyst, with a reasonable expectation of success in arriving at the instantly claimed process in obtaining useful hydrocarbon mixture comprising liquid fuels such as diesel.

Response to Arguments
Applicant argues that claim 10 has been amended to recite that the catalyst comprises Fe3O4 or bimetallic Fe/Co and that the claimed invention is not rendered obvious.
The examiner disagrees and the new catalyst limitation has been addressed above.

Claims 10-12 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2013/0274093A1 (US’093 hereinafter, Published Oct. 17, 2013; cited in the Office Action 08/06/2020) as evidenced by as evidenced by FisherScientific (Aluminum-oxide, gamma-phase). See underlined section for modification.
Regarding Claim 10, US’093 teaches in [0019]-[0033] a process for the production of hydrocarbon mixture, the steps comprising reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst comprising 10-30 wt% of iron and/or cobalt on a support, preferably gamma alumina and wherein the hydrocarbon mixture comprises naphtha (also known as a liquid fuel), diesel (also known as liquid fuel), paraffin wax and water ([0003]). Thus, the catalyst can comprise the combination of iron and cobalt supported on the aforementioned support. US’093 is silent about the catalyst support, gamma alumina, as being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific gamma alumina is neutral and thus the gamma alumina of Schuetzle is inherently neutral.
Regarding Claim 11, US’093 exemplifies that the hydrocarbon product comprises C2+ hydrocarbons ([0048]) and because US’093 teaches the same process as instantly claimed, there is a prima facie case of either anticipation or obviousness for the C8-C24  to form at an amount of 70 wt% of the total C2+ hydrocarbons product of in US’093 (see MPEP § 2112.01).
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, US’093 is silent about the wax as being less than 10 weight percent of the total wax and liquid hydrocarbon product. However, since US’093 teaches every limitation of Claim 10, there is a prima facie case of either anticipation or obviousness that the wax is formed in the hydrocarbon product of US’093 (see MPEP § 2112.01).


The difference between US’093 and the instant claim is that the instant claim is drawn to a process for producing hydrocarbon mixture using a catalyst comprising iron whereas US’093 teaches a process for producing a hydrocarbon mixture using a catalyst comprising cobalt and/or iron. However, a skilled artisan would have had reason to try a limited number of metal catalysts of US’093 with a reasonable expectation of success that at least one would work.
It would thus have been prima facie obvious to a skilled artisan at the time of filing of the instant invention to produce hydrocarbon mixture using a catalyst comprising iron because US’093 teaches the use of limited number of metal catalysts in the production of hydrocarbon mixture.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Thus, a skilled artisan would have been motivated to try catalysts of US’093, including iron catalyst, with a reasonable expectation of success in arriving at the instantly claimed process in obtaining useful hydrocarbon mixture comprising liquid fuels such as naphtha and diesel.

 Response to Arguments
Applicant argues that claim 10 has been amended to recite that the catalyst comprises Fe3O4 or bimetallic Fe/Co and that the claimed invention is not rendered obvious.
The examiner disagrees and the new catalyst limitation has been addressed above.

Conclusion
Claims 1, 3-4, 6-12 and 15 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622